DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 - 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
	Step 1: 
I.	The claims are drawn to apparatus, process and CRM categories. 
II.	Thus, initially, under Step 1 of the analysis, it is noted that the claims are directed towards eligible categories of subject matter. 
	Step 2a: 
	III.	Prong 1: Does the claim recite an abstract idea, law of nature, or natural phenomenon?
Representative claim 1 is analyzed below, with italicized limitations indicating recitations of an abstract idea. 
	1. A terminal, comprising: processing circuitry configured to: 5control a display to display a character video including a first character object representing a stream user; transmit character information to a plurality of viewing user terminals to display the character video to a plurality of viewing users different from the stream user; control the display to display a screen for a game played by the stream user; 10transmit game information to the plurality of viewing user terminals to display the game video to the plurality of viewing users; and produce a game effect according to instructions for the stream user from a viewing user terminal of one viewing user of the plurality of viewing users, wherein display of the screen includes displaying at least one of a screen for a first game and a 15screen for a second game as the screen for the game according to a progress of the game, and to produce the game effect, the processing circuitry: determines whether the game effect to be produced is a game effect on the first game, and in a case that the determining indicates that the game effect to be produced is 20not a game effect on the first game, produces a game effect different from the game effect on the first game.
	The underlined limitations fall within at least three of the groupings of abstract ideas enumerated in the 2019 PEG: 
Managing personal behavior or relationships or interactions between people
	The claims are directed towards managing personal behavior or relationships between people, which are all considered to be abstract ideas according to the 2019 guidelines. 
	Prong 2: Does the Claim recite additional elements that integrate the exception in to a 		practical application of the exception?
		iii.	Although the claims recite additional limitations, such as one or more 				displays, the said additional limitations do not integrate the exception into a practical            		application of the exception. For example, the claims require additional limitations 			such as a processor, an interface, memory components. 
		iv.	The additional limitation do not represent an improvement to the 				functioning of a computer, or to any other technology or technical field, (MPEP 			2106.05(a)). Nor do they apply the exception using a particular machine, (MPEP 			2106.05(b)). Furthermore, they do not effect a transformation. (MPEP 2106.05(c)). 			Rather, these additional limitations amount to an instruction to “apply” the judicial 			exception using a computer as a tool to perform the abstract idea.
	Step 2b: 
	Under Step 2B, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they amount to conventional and routine computer implementation and mere instructions for implementing the abstract idea on generic computing devices.
	For example, the claim language does recite an additional element such as one or more displays however, these viewed as a whole, are indistinguishable from conventional computing elements known in the art. Therefore, the additional elements fail to supply additional elements that yield significantly more than the underlying abstract idea. Viewing the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.
		For these reasons, it appears that the claims are not patent-eligible under 35 USC §101. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3 – 11, and 13 – 19 are rejected under 35 U.S.C. 102(a) as being anticipated by Wong et al. (U.S. 2003/0038805). 
Regarding claims 1, 11, and 18, Wong discloses a terminal comprising circuitry, (fig. 8), configured to control a display to display a character video including a first character object, (fig. 6), representing a stream user, (fig. 1), transmit character information to a plurality of viewing user terminals to display the character video to a plurality of viewing users different from the stream user, (fig. 2), control the display to display a screen for a game played by the stream user, transmit game information to the plurality of viewing user terminals to display the game video to the plurality of viewing users, (parts 120 and 122 of fig. 2), produce a game effect according to instructions for the stream user from a viewing user terminal of one viewing user of the plurality of viewing users, (“the representation 200 includes one or more players 202 that interact with a game environment”, par. 0056 and fig. 6), wherein display of the screen includes displaying at least one of a screen for a first game and a second screen for a second game as the screen for the game according to a progress of the game and to produce the game effect, (part 102 of fig. 3, “game 1” and game n”), the processing circuitry determines whether the game effect on the first game, produces a game effect different from the game effect on the first game, (“the game information 112 and 114 include user interface elements that can be selected by the users 104 and 106 to redirect the users to the location of the associated spectator experiences 120 and 122”, par. 0047). 
Regarding claims 3 and 19, Wong discloses wherein the processing circuitry is further configured to, upon an end of the game: control the display to end display of the screen for the game and to start display of the 30character video; and control the display to display, upon the start of the display of the character video, (“The spectator engine 120, 122 aggregates game data from the game engine 128, 130 and implements selected viewing controls to provide corresponding spectator data. The spectator data is then rendered (e.g., before and/or after its distribution) to provide graphics and/or audio associated with the spectator experience 120, 122. It is to be appreciated that the resulting representation of a spectator experience 120, 122 can be customized, such as based on user preferences and spectator parameters selected by respective spectators.”, par. 0046). 
Regarding claims 4 and 13, Wong discloses wherein a first character image showing the first character object is included in the screen for the first game and is not included in the screen for the second game, (“the representation 200 includes one or more players 202 that interact with a game environment 204. It will be understood and appreciated by those skilled in the art that a spectator experience could be implemented for any type of game or event (e.g., action video games, adventure video games, board games, music and theatrical performances, sporting events, etc.) in accordance with an aspect of the present invention”, par. 0056 and fig. 3). 
Regarding claims 5 – 10, 14 – 17, Wong discloses wherein a second character image showing a second character object is included in the screen for the first game and in the screen for the second game, the second character object representing a viewing user that has provided instructions for the stream user, (“The spectator engine 120, 122 aggregates game data from the game engine 128, 130 and implements selected viewing controls to provide corresponding spectator data. The spectator data is then rendered (e.g., before and/or after its distribution) to provide graphics and/or audio associated with the spectator experience 120, 122”).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 2, 12, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wong et al. (U.S. 2003/0038805) as applied to claims 1, 11, and 18 above, and further in view of Garg et al. (U.S. 2017/0003784). 
Regarding claims 2, 12, and 20, Wong, as cited above, discloses a terminal comprising circuitry, but is silent on the issue of disclosing a gift object. In a related art, however, Garg discloses a terminal comprising circuitry, (fig. 1a), wherein Garg further discloses a gift object according to instructions for a stream user from a viewing user terminal of one viewing user being displayed, (“spectators may provide game content to or “gift” particular players or teams of players within a game via the game spectating interface, for example with objects, boosts, weapons, medicine, health points, strength levels, etc.”, par. 0075). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to include the gift of Garg into the art disclosed by Wong in order to enable spectator participation to affect the games being broadcast via the spectating system interface, as disclosed by Garg, (par. 0052). 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC M THOMAS whose telephone number is (571)272-1699. The examiner can normally be reached 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on 571-272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.M.T/Examiner, Art Unit 3715                                                                                                                                                                                                        /DAVID L LEWIS/Supervisory Patent Examiner, Art Unit 3715